Citation Nr: 0918626	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for elevated 
cholesterol.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder, to include bilateral patellofemoral syndrome and 
shin splints.  

4.  Entitlement to an initial compensable disability 
evaluation for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T, S, Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1993 to July 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Decatur, Georgia.  Thereafter, the Pittsburgh, 
Pennsylvania, RO assumed jurisdiction.  

The issues of entitlement to service connection for a low 
back disorder and a bilateral leg disorder, to include 
patellofemoral syndrome and shin splints, as well as the 
issue of an initial compensable evaluation for hypertension 
are remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.  

In his April 2009 written argument, the Veteran's 
representative raised the issue of service connection for 
mid-left atrial enlargement and LV hypertrophy, to include as 
secondary to his service-connected hypertension.  As this 
issue is not properly before the Board it is referred to the 
RO for appropriate action.  


FINDING OF FACT

The Veteran has been diagnosed as having high cholesterol, 
which is a laboratory test result that is not, in and of 
itself, a disability for VA compensation purposes, and there 
is no competent evidence of a disability associated with the 
Veteran's high cholesterol.


CONCLUSION OF LAW

High cholesterol is not a disability for which service 
connection may be granted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION


Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Gober, 10 Vet. App. 488, 494- 97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 
95 (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Whether service connection is considered on a direct, 
secondary, or presumptive basis, it cannot be granted in the 
absence of evidence of a current disability.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. 
West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997)).  The requirement of the 
existence of a current disability is satisfied when a Veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  
McClain, 12 Vet. App. at 321.  Based on the definition found 
in 38 C.F.R. § 4.1, the term disability "should be construed 
to refer to impairment of earning capacity due to disease, 
injury, or defect, rather than to the disease, injury, or 
defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's claim for service connection for high 
cholesterol must be denied because it does not constitute a 
disability under the above definitions.  The Veteran was 
found to have elevated cholesterol during and subsequent to 
service.  However, laboratory test results are not, in and of 
themselves, disabilities.  See 61 Fed. Reg. 20440, 20445 (May 
7, 1996) (supplementary information preceding revisions to 
criteria for evaluating endocrine system indicates that 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol "are actually laboratory test results, and are 
not, in and of themselves, disabilities").  Moreover, there 
is no competent medical evidence of record relating any 
underlying disability to the Veteran's abnormal test results.  
While the Board is sympathetic to the Veteran's beliefs, 
service connection cannot be granted for the Veteran's high 
cholesterol because it not a disability under VA law.


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's status has been substantiated.  In letters 
dated in August 2003 and August 2005 the RO provided the 
Veteran with notice that informed him of the evidence needed 
to substantiate entitlement to service connection.  The 
letters also told him what evidence he was responsible for 
obtaining and what evidence VA would undertake to obtain.  
The letters also told him to submit relevant evidence in his 
possession.

The above letters told the Veteran that to substantiate the 
claim there must be evidence of a current disability and a 
link between the disability and service.

The Veteran was provided with notice as to the disability 
rating and effective date elements of the claim in a letter 
issued contemporaneously with the October 2006 statement of 
the case.  While this may be procedurally deficient, as the 
Board concludes that the preponderance of the evidence is 
against the claim, any question as to the appropriate 
disability rating or effective date to be assigned would be 
rendered moot. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the August 2005 notice.  Mayfield v. Nicholson, 
444 F.3d 1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available VA and 
private treatment records have been obtained.  The Veteran 
has not identified any other available records.  

As to the necessity for an examination, the Board notes that 
in determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) 
because there is no competent evidence that the veteran 
currently has any disability arising out his elevated 
cholesterol and there is other sufficient medical evidence of 
record to make a decision.  As such, a VA medical examination 
is not necessary.  Therefore, no further action is necessary 
to assist the claimant with the claim.


ORDER

Service connection for elevated cholesterol is denied.  


REMAND

As it relates to the issue of a higher evaluation for 
hypertension, the Board notes that subsequent to the November 
2003 VA examination, a statement in support of claim was 
received in September 2005 from someone who claimed to be 
associated with the Kuwait Military Hospital.  In the 
statement, it was indicated that the Veteran was now taking 
medication for his hypertension.  VA is obliged to afford a 
veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability. VAOPGCPREC 
11-95 (1995). The Veteran's representative has also requested 
that the Veteran be afforded an additional comprehensive VA 
examination as the last examination was performed in November 
2003.  Based upon the above factors, an additional VA 
examination is warranted.  

As it relates to the issue of service connection for a 
bilateral leg disorder, the Board notes that the Veteran was 
seen on numerous occasions in service with complaints about 
his legs, including his shins and his knees.  The Veteran was 
also issued numerous physical profiles as it related to his 
lower extremities.  While the Veteran was afforded a VA 
examination in November 2003, which resulted in a diagnosis 
of bilateral patellofemoral syndrome aggravated by obesity, 
the examiner did not render an opinion as to the nature or 
etiology of the disorder and its relationship, if any, to the 
Veteran's period of service.  It also does not appear that 
the examiner had the benefit of having the claims folder for 
review in conjunction with the examination.  It further 
appears that X-rays were not taken of the lower extremities.  
Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  The veteran 
should be afforded a VA examination, with the examiner being 
requested to render an opinion. following a review of the 
claims folder and a comprehensive examination, as to whether 
it is at least as likely as not that any current bilateral 
leg disorder found, including, but not limited to, shin 
splits and patellofemoral syndrome, is related to the 
Veteran's period of service.  

As to the Veteran's claim of service connection for a low 
back disorder, the Board notes that the Veteran was seen with 
complaints of low back pain on several occasions during 
service.  The Veteran was noted to have muscle spasms in 1995 
and 2003, and a diagnosis of mild low back pain with 
decreased lumbar stability was rendered in February 2003.  
While the November 2003 VA examiner indicated that the 
Veteran had a normal back examination, he did report that the 
Veteran had recurrent back pain with strenuous activities.  
He further noted that the Veteran reported that his back pain 
would become worse with prolonged activities.  The Board 
notes that it does not appear that the Veteran was afforded 
any x-rays of his back.  It also does not appear that the 
examiner had the benefit of having the claims folder for 
review in conjunction with the examination.  Based upon the 
above, an additional VA examination is warranted to determine 
the nature and etiology of any current back disorder and its 
relation, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral leg 
disorder, to include patellofemoral 
syndrome and shin splints.  All indicated 
tests and studies, including X-ray 
findings, should be performed and all 
findings should be reported in detail.  
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current leg disorder found, including 
patellofemoral syndrome and/or shin 
splints, is related to the Veteran's 
period of service.  Complete detailed 
rationale is requested for each opinion 
that is rendered.

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current low back 
disorder.  All indicated tests and 
studies, including X-ray findings, should 
be performed and all findings should be 
reported in detail.  The claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
low back disorder found is related to the 
Veteran's period of service.  If no low 
back disorder is present, the examiner 
should so state.  Complete detailed 
rationale is requested for each opinion 
that is rendered.


3.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected hypertension.  All 
indicated tests and studies are to be 
performed, including serial blood 
pressure readings, and all findings are 
to be reported in detail.

4.  After completion of the above, 
readjudicate the claims on appeal.  If 
any of the claims are not fully granted, 
issue a supplemental statement of the 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


